Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Examiner acknowledges the election that was made without traverse in the reply filed on February 26, 2020, wherein in the invention of Group I was elected, claims 1-8 drawn thereto.   Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White, et al. (US 6,231,716, “White”), of record.  

Regarding claim 1, White discloses a polishing apparatus comprising: 
a table 34 (Figs 1 and 11, 4:33-44) configured to support a substrate; 
a plurality of lift pins 54 arranged at periphery of the table, the lift pins configured to arrange or remove the substrate on or from the table and to be movable in a direction perpendicular to a surface of the table (Figs 1 and Figs 2 and 23, below, 4:45-57, Fig 2 showing the pins omitted in Fig 23, 8:600-65); 
a drive mechanism including a motor 102 to move the lift pins in a direction perpendicular to the surface of the table (Fig 23, 8:43-60); and 
a control device 130 configured to control the drive mechanism, wherein the control device is configured to be capable of moving the lift pins at a first speed and at a second speed different from the first speed (Fig 22 and Fig 23, below, 3:1-8, 6:50-7:10, 10:43-60, 11:27-42)


    PNG
    media_image1.png
    516
    685
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    569
    572
    media_image2.png
    Greyscale


Regarding claims 4-5, White discloses the limitations of claim 1, as described above, and further discloses 
a holding member 56 (spider plate 56, Figs 2 and 23, above) for holding the lift pins, wherein the holding member is coupled to the drive mechanism and the lift pins are moved by moving the holding member (8:50-60), 
wherein the holding member has an opening (plurality of apertures in spider plate / holding member 56 define an opening); and 
the table is arranged inside the opening of the holding member (Fig 11, apertures that hold the pins, which also define the holding member opening, are disposed radially inside of the outer portion of 34).

Regarding claim 6, White discloses the limitations of claim 1, as described above, and further discloses wherein the table is arranged such that the surface thereof faces vertically upward (Fig 23, above, also Figs 9-11).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over White, as applied to claim 1, and further in view of Kumekawa (US 7,038,706), of record.  

Regarding claims 2-3 and 7, White discloses the limitations of claim 1, as described above, and further discloses that table 34 includes an opening defined in its surface (central opening, Fig 11), but does not explicitly teach a fluid passage communicating with the opening, and wherein the fluid passage is configured to be capable of coupling to at least one of a pure water source, an air source, a nitrogen gas source, a chemical solution source, and a vacuum source, or a liquid supply mechanism for supplying liquid to a surface of the substrate supported on the table.
Kumekawa is also concerned with processing a wafer substrate including the cleaning of a substrate, and Kumekawa teaches cleaning by supplying a cleaning liquid toward the substrate from the underside while the substrate is supported, the cleaning via nozzles 160 and a fluid supply thereto, or a liquid supply mechanism for supplying liquid to a surface of the substrate supported on the table (Fig 12, cleaning nozzles 160 spray the underside of the substrate, 9:35-49).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the method of White by incorporating the cleaning nozzles and fluid supply passage to clean the substrates, as described by Kumekawa.  It would have also been further obvious that the passages and nozzles would spray through the opening in the table, i.e., in communication therewith.    


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over White, et al. (US 6,231,716, “White”), as applied to claim 1, and further in view of Arai, et al. (US 2009/0194234, “Arai”), of record.  

Regarding claim 8, White discloses the limitations of claim 1, as described above, and further discloses wherein 
the control device is configured to move the lift pins toward the substrate to a first position at the first speed, the first position being a position where the plurality of lift pins make contact with an outer peripheral portion of the substrate, or a position where the plurality of lift pins is about to make contact with the outer peripheral portion of the substrate (3:1-8, 6:50-7:10, 10:43-60, and 11:27-42); 
the control device is configured to detach the substrate, from the table when the lift pins are at the first position (Ibid.); 
the control device is configured to move the lift pins from the first position to a second position at the second speed, the second position being a position where the substrate is separated from the table with the outer peripheral portion of the substrate being supported by the plurality of lift pins; and the second speed is slower than the first speed (Ibid.).
However, White does not explicitly disclose that the substrate has been vacuum-sucked onto the table.  Although White contemplates an table 34, White also teaches that other substrate supports can be used (4:34-40).  Arai is also concerned with wafer processing and wafer support, and teaches supporting a wafer on a substrate support by suction, where the suction is relieved when the wafer is to be released [0063], [0079].  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the method of White by either replacing the ring support 34 of White with the suction support taught by Arai as a simple substitution (of a known element for predictable results, one of the “other substrate supports” considered by White), or by incorporating suction into the support ring 34 to provide additional support, securing the substrate to the surface of 34 and reducing the chance of any unwanted movement.    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723